JUSTICE SULLIVAN, dissenting: The majority, while concluding that Abran and Edwards were material witnesses who should have been produced at the suppression hearing, also made a finding “that Abran’s absence was excused by his hospital stay.” Thus, reversal is based solely on the majority holding that Edwards was not produced. I disagree with the holding that Edwards was a material witness who should have been produced. The majority concludes without reference to any record testimony that Edwards was a material witness because (1) “defendant claimed that Edwards took a statement from her and her testimony is corroborated by Frost and McNally”; (2) Edwards “could say whether or not defendant appeared fatigued, strained or agitated” and (3) defendant complained to Edwards that she was threatened. Concerning the first conclusion, the record discloses that in answer to the question “did you make any statement concerning the incident while Edwards was in the room?” she answered, “I don’t recall.” No witness testified that defendant gave a statement concerning the occurrence to Edwards and no statement made by defendant to him or given in his presence was introduced or even mentioned at trial. Moreover, McNally gave no testimony that defendant made any statement to Edwards concerning the appearance, and Frost did not know whether she gave any such statement to Edwards. Frost stated only a belief that Edwards may have said he had taken a statement from defendant. In addition, McNally stated that no prosecutor was present at any time while he was in the room with defendant. Concerning the second conclusion of the majority; namely, that Edwards could have testified as to whether defendant was “fatigued, strained or agitated” it is noted that neither defendant nor any other witnesses so testified. More particularly, defendant gave no testimony nor did anyone else that when she gave the court-reported statement to Frost she was “fatigued, strained or agitated.” Concerning the third conclusion of the majority; namely, that Edwards could have testified as to whether or not threats had been made to the defendant, it is noted that there is nothing to indicate that there were any threats to or coercion of defendant in any form in the presence of Edwards and defendant did not testify that she gave the court-reported statement because of any threats or coercion. The only reference in this regard appears in the answer by defendant to questions of her attorney that when she was in a room at the police station Edwards came in alone1 and she said to him “they told me if I didn’t say that I may have hit my children with a bat, they were going to take them away, and he just said ‘what’ and that’s when Dwyer and the youth officers came in and I just said ‘never mind’ because I didn’t want to get into any deeper trouble. I don’t know whether he heard it or not ***.” It is clear, however, that Edwards was not present when any threat was made to her and could not have been since defendant said that the only time she saw him was when she made this particular comment and at that time they were alone in the room. All other witnesses testifying at the hearing and at trial denied that any threat was made to take her children from her and, significantly, defendant did not testify that she gave the court-reported statement because of any threats. Under the circumstances, there is no justification for a reversal on the basis that Edwards was a material witness who should have been produced because he might have been able to testify as to her physical condition and whether she had told him of a threat where there is no testimony by defendant that her physical condition had anything to do with her giving the court-reported statement or that she gave it because of any threats. Contrary to the statement of the majority, I believe that In re Lamb (1975), 61 Ill. 2d 383, 336 N.E.2d 753, cert. denied (1976), 425 U.S. 938, 48 L. Ed. 2d 180, 96 S. Ct. 1672, is controlling. In that case, an assistant State’s Attorney, who took a written statement from defendant, did not testify at the hearing to suppress the motion. There was no claim of coercion at the time the statement was given but it was contended by defendant that he was in fear of physical abuse by police officers if he refused to give the statement. The supreme court stated: “This court has interpreted the ‘material witness’ rule to mean that ‘where there was no claim of coercion at the time a written confession was executed, but only the claim by the defendant that he was in fear of further beatings, the State [is] not required to call all of the witnesses present at the time the defendant signed the confession.’ [Citations.]” (In re Lamb (1975), 61 Ill. 2d 383, 389-90, 336 N.E.2d 753, 757.) Here, Edwards was not present and, in fact, was no longer working on the case when the court-reported statement of defendant was taken by Frost and there is nothing in the record to indicate any claim by defendant of coercion at the time she gave the court-reported statement. There is only her claim that she was told sometime before she gave the statement that her children would be taken from her. Thus, to the extent that she may have feared that this would occur if she did not make the statement, the situation is similar to that in Lamb where the defendant stated that he feared further physical abuse by police officers if he didn’t give the statement. People v. Sloss (1952), 412 Ill. 61, 104 N.E.2d 807, relied upon by the majority, is clearly distinguishable. There it was undisputed that defendant made a complaint concerning threats and physical beatings to the assistant State’s Attorney and that the latter not only saw a physician examining defendant but he was also in charge of the reenactment of the crime and conducted the questioning leading to defendant’s reenactment statement, and even prior to that questioning defendant protested to the assistant State’s Attorney concerning the duress applied to him. The court held that the reenactment statement followed so closely and was so directly related to the first confession that the statement could not been deemed voluntary unless the initial confession was itself voluntary and, under the circumstances, the assistant State’s Attorney was a material witness who should have been produced. There are no such contacts by Edwards in the case before us.  It appears from defendant’s testimony that Edwards came into the room about 6:30 p.m. on September 22, whereas defendant’s court-reported statement was given to Frost at 9:10 p.m. on that day.